Citation Nr: 1114702	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-09 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for service-connected chronic tear at the medial head of gastrocnemius, left leg.

2.  Entitlement to service connection for degenerative joint disease of the right knee, as secondary to service-connected chronic tear at the medial head of gastrocnemius, left leg.

3.  Entitlement to service connection for degenerative joint disease of the left knee, as secondary to service-connected chronic tear at the medial head of gastrocnemius, left leg.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to February 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and St. Petersburg, Florida.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

In November 2009, the Board remanded these claims for additional development.  The issue of entitlement to service connection for degenerative joint disease of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic tear at the medial head of gastrocnemius, left leg, is not manifested by severe symptoms.

2.  The Veteran's degenerative joint disease of the right knee is proximately due to or aggravated by his service-connected chronic tear at the medial head of gastrocnemius, left leg.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for service-connected chronic tear at the medial head of gastrocnemius, left leg, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2010).

2.  Service connection for degenerative joint disease of the right knee, as secondary to service-connected chronic tear at the medial head of gastrocnemius, left leg, is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2007, July 2007, February 2008, and March 2009 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claims were adjudicated subsequently in a December 2010 Supplemental Statement of the Case (SSOC).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims folder, as post-service VA examination and treatment records.  The Veteran has been afforded VA examinations pertinent to the issues on appeal.  The Board remanded these claims in November 2009 to obtain private treatment records from two physicians.  The Veteran submitted additional private records for one physician and indicated that the other physician is no longer in practice and he has no contact with the physician.  See January 2011 note.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  The Veteran has also not indicated any intention to provide additional evidence in support of his claim. 

VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher Than 20 Percent for Service-Connected Chronic Tear at the Medial Head of Gastrocnemius, Left Leg

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is currently rated 20 percent disabled under 38 C.F.R. § 4.73, Diagnostic Code 5311, for chronic tear at the medial head of gastrocnemius, left leg.  The Veteran asserts his disability is more severe than what is represented by a 20 percent rating.

A rating of 30 percent, the highest available rating for this disability, is warranted when there is a severe disability of the Group XI muscles.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Under 38 C.F.R. § 4.56, provides information relevant to the evaluation of muscle disabilities.  Under part (d) of this section, a severe disability includes a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  

History and complaint of a severe injury includes service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound with a record of consistent complaint of cardinal signs and symptoms of muscle disability and evidence of inability to keep up with work requirements.  Id.at (ii)  

Cardinal signs and symptoms of muscle disability are defined in 38 C.F.R. § 4.56(c) as loss of power, weakness, lowered threshold of fatigue-pain, impairment of coordination and uncertainty of movement.  

Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation shows a loss of deep fascia or muscle substance, or soft flabby muscles in the wound area, muscles swell or harden abnormally in contraction, tests of strength, endurance or coordinated movements compares with the corresponding muscles of the uninjured side indicate severe impairment of function.  Id.at (iii). 

Additionally, the following are signs of severe impairment:  x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measureable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle and induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Service connection and a 10 percent evaluation for a chronic tear at the medial head of the gastrocnemius of the left leg was established from August 2004, based on a private medical opinion providing a nexus between current residuals and a severe muscle cramp shown in service.  VA outpatient records were reviewed.  The Veteran has complained of left leg pain.  For example, in January 2007, it was noted that the Veteran had left leg pain and soreness.  In February 2007, the Veteran complained of pain in his left lower leg.  Examination revealed the Veteran was tender over the mid-anterior tibial compartment.  There were no masses palpable and there was a negative Tinel over the pineal nerve.  Vascular status was intact but he could not independently toe raise the left side.  X-rays of the left tibia revealed changes distally, thought to be a folded sock on his foot.  The impression was left lower leg pain, etiology unclear.  

The Veteran was afforded a VA examination in February 2007.  The Veteran complained of pain on a daily basis and that he had difficulty with climbing and walking.  He noted difficulty on getting up and down the stairs in his house and noted reduced activity level because of his leg.  Examination revealed that the Veteran walked with a limp and a slightly antalgic gait.  The left leg had a normal range of motion with no obvious deformity.  There was a decreased range of motion in the left ankle and decreased strength with plantar flexion as well as dorsiflexion.  Examination of the calf muscle revealed a loss of the insertion of the gastrocnemius head with atrophy noted.  There was a decrease in strength as the right leg plantar and dorsiflexion was 4/5 and the left leg was 1/5.  Calf muscle measurement was 37 centimeters (cm) on the left and 38 cm on the right.  There was no evidence of any discoloration of the overlying skin on the left calf region and no gross deformity noted of the lower leg except the decrease in muscle size on the left compared to the right.  There was significantly decreased motor strength for plantar dorsiflexion of the left ankle with a 1/5 compared to a 4/5 on the right.  There was normal sensation to pinprick, dull, light touch, and vibratory sense.  The Veteran was unable to do toe-walk or heel-walk with the left foot and was unable to stand on toe or stand on heel of the left foot.  There was an absence of the reflex in the left ankle.  The Veteran was diagnosed with left lower leg post-gastrocnemius muscle tear with significant decrease in function of the left lower leg and ankle with residuals.  Following this examination, the Veteran's disability rating was increased to 20 percent from January 2007.  

The Veteran was afforded a VA examination for his joints in February 2008.  His gait was slow, limping, and favoring the right.  Strength testing revealed the lower left extremity was decreased to 1/5, while the right was 3/5.  There was normal and equal bilateral sensation to light touch on the lower extremity but the Veteran was unable to distinguish between dull and sharp pinprick on the lower extremity.

Private records from March 2008 note that the Veteran suffered from chronic pain in his left calf.  MRI Results reported in September 2008 show degenerative changes within the posterior horns of both menisci, more significantly involving the medical meniscus.  Diffuse tendinosis of the patellar tendon was demonstrated.  No findings of the gastrocnemius muscle were noted.

The Veteran was afforded the most recent VA examination in June 2010.  The Veteran reported that he does low impact exercises and aquatic exercise for an hour to an hour and a half, five days of the week.  The Veteran reported weakness and pain in the affected muscle with no flare-ups noted.  He stated that weakness was constant, and he experienced pain a couple of times a day for approximately one to six hours in duration.  The pain is precipitated by walking and he is only able to walk slowly, due to weakness in the leg.  Examination revealed there was no hypertrophy or loss of tone although there was mild atrophy of the gastrocnemius of the left leg.  The left calf was 13 inches, compared to the right calf, which was 13.6 inches.  A detached medial head of the left leg gastrocnemius was noted.  Strength testing was 5/5 in all extremities except it was 3/5 for left foot plantar flexion.  He could not do toe walk because of left leg weakness and knee pain.  Achilles reflex was absent in the left foot.  There was equal sensation to pinprick and light touch.  The Veteran was diagnosed with left leg gastrocnemius tear at the medial head, mild to moderate functional limitation.  

The Board finds that the Veteran is not entitled to an increased rating.  Although the Veteran suffers from weakness, muscle atrophy, pain, and decreased sensation, his symptoms do not meet the requirements to warrant a rating of severe.  There is no evidence of record that the Veteran's disability is not caused due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  See 38 C.F.R. § 4.56(d)(4).  Furthermore, objective findings do not include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, there is no x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of a missile, or adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  Id.

Finally, the Veteran complained of weakness and pain in the affected muscle without flare-ups in June 2010.  Examination revealed only mild atrophy of the gastrocnemius of the left leg, and the calf on the left was just .6 of an inch smaller than the right.  His strength was equal in all extremities, except for the left foot flexion.  He could not perform the toe walk due to pain on the left side and in the left knee.  While this evidence indicates a moderate level of disability, it does not show severe disability.  There is no evidence of diminished muscle excitability; in fact the evidence showed there was equal sensation to pinprick and light touch.  The examinations showed no evidence of deep fascia or muscle substance loss, or of soft flabby muscles in the wound area, or that the muscles swell or harden abnormally in contraction.  

The Board has considered the Veteran's statements regarding the severity of his disability.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's contention that he has pain and weakness as a result of his disability is credible.  However, the Board finds the most persuasive and probative evidence of record to be that of the objective treatment records and examinations.  That evidence is unfavorable to a claim for an increased rating greater that 20 percent.

The Board has considered the possibility of a higher evaluation different rating code, but there is no other rating code that is more appropriate for evaluation of the Veteran's disability.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for a muscle disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran indicated that he retired from his job in 1987.  See February 2007 VA examination.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As such, based on all evidence of record, the Board finds that a 20 percent rating adequately reflects the severity of the Veteran's chronic tear at the medial head of gastrocnemius, left leg.

III.  Entitlement to Service connection for Degenerative Joint Disease of the Right Knee, as Secondary to Service-Connected Chronic Tear at the Medial Head of Gastrocnemius, Left Leg

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for degenerative joint disease of the right knee.  He asserts his right knee disorder is a result of placing stress on his knee due to his service-connected chronic tear at the medial head of gastrocnemius, left leg.

Service treatment records were reviewed.  The Veteran's enlistment examination from April 1954 did not note any knee abnormalities.  There are no complaints, treatment, or diagnoses of a knee disorder during service.  The Veteran's separation examination from February 1957 did not note any abnormalities.

Post-service records were reviewed.  VA outpatient records indicate that the Veteran complained of right knee pain in September 2006.  Examination of the knee showed that he lacked three degrees of full extension and had 120 degrees of flexion; there was no medial or lateral laxity with either extension or flexion.  He was diagnosed with osteoarthritis of the right knee and fitted for a brace.

A private record from May 2007 noted that the Veteran has osteoarthritis of the right knee and the physician opined that the Veteran's service-connected left leg is likely a major contributor to the osteoarthritis of his right knee.

The Veteran was afforded a VA examination in February 2008.  The Veteran's posture was normal but his gait was slow, limping, and favoring the right.  It was noted the Veteran used a brace on his right leg and he had a one-prong cane that he used at home.  There was tenderness palpated on the right knee, at the medial joint line.  The Veteran was unable to perform toe walk, heel walk or heel-to-toe walk due to balance and pain.  The right knee had a range of motion that was limited due to pain.  X-rays taken demonstrated advanced narrowing of medial compartment.  He was diagnosed with degenerative joint disease.  The examiner opined that it was less likely than not his knee disorder was secondary to his service-connected pes planus, however, no rationale was provided.  The Court has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's private physician submitted an additional statement in March 2008.  The physician stated that the Veteran suffers from chronic pain in his left calf and his right knee.  The physician opined that it is likely the Veteran's right knee pain is at least in part due to the weakness in his left calf, forcing him to place more weight on his right knee.  Continuing, the physician stated that clearly the Veteran's right knee pain is exacerbated by his weakness in his left calf.

The Veteran's private physician also submitted a statement in June 2007.  The physician stated that the Veteran suffers from osteoarthritis of his right knee, with recent exacerbation.  Non-steroidal anti-inflammatories had been ineffective and a steroid shot was given.  The physician opined that it is likely the Veteran's osteoarthritis in the knee has been exacerbated by his left gastroc weakness, causing him to put additional strain on his right knee.

The Veteran was afforded a VA examination in June 2010.  It was noted that the Veteran was scheduled for a right knee replacement and that he used a brace for his knee.  Range of motion was limited by pain and the anteromedial right knee was tender to palpation.  A McMurray test was positive and there was an acquired mild genu valgus present.  The examiner stated that the abnormal findings were consistent with arthritis of the joint.  The Veteran was diagnosed with osteoarthritis of the knee with moderate functional limitation.  The examiner opined that the osteoarthritis was not caused by or a result of his service-connected left leg disability because the Veteran has worse arthritis on the unaffected side and it is an age related condition of the joints.

The Board has considered the Veteran's arguments in support of his assertions that he suffers from a right knee disorder, and that this condition is related to his service-connected left leg disability.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional.

The Board finds that service connection for degenerative joint disease of the right knee, as secondary to service-connected left leg disability, is warranted.  In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise.  Although the VA medical opinions, of record, are not favorable to the Veteran's claim, the Veteran's private physician has indicated that the Veteran's service-connected left leg disability has placed stress on his right knee and has aggravated it with additional strain.  Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for degenerative joint disease of the right knee.  


ORDER

Entitlement to a rating higher than 20 percent for service-connected chronic tear at the medial head of gastrocnemius, left leg, is denied. 

Service connection for degenerative joint disease of the right knee, as secondary to service-connected chronic tear at the medial head of gastrocnemius, left leg, is granted.


REMAND

The Veteran is also seeking entitlement to service connection for degenerative joint disease of the left knee, as secondary to service-connected chronic tear at the medial head of gastrocnemius, left leg, and/or service-connected pes planus or degenerative joint disease of the right knee.  

The Board notes that a VA opinion regarding the Veteran's left knee and his service-connected left leg was obtained in June 2010.  However, the Veteran has also asserted that his knee disorder is due to his service-connected pes planus.  Although a VA opinion regarding his knee disorder and pes planus was obtained in February 2008, the examiner did not provide any rationale to the opinion.  The Court has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the Veteran has now been service-connected for his right knee.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, a remand is necessary to obtain addendum opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain addendum opinions.  If necessary, afford the Veteran a VA examination for a left knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to diagnose all applicable left knee disorders, review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that any diagnosed left knee disorder is proximately due to, caused by, OR aggravated by the Veteran's service-connected right knee disability, left leg disability, or pes planus.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

3.  After all of the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


